Citation Nr: 0318637	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  99-20 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to an increased evaluation for a hypertension, 
cardiac arrhythmias, and nephritis condition, currently rated 
as 60 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1941 to October 
1945.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1999 RO rating decision that determined new 
and material evidence had not been received to reopen the 
claim for service connection for corneal opacities and other 
diseases of the eye, and that denied an increased evaluation 
for the nephritis, hypertension, and cardiac arrhythmias 
condition (rated 30 percent).  In a May 2001 decision, the 
Board denied the application to reopen the claim for service 
connection for corneal opacities and other diseases of the 
eye because new and material evidence had not been received.  
At that time, the Board also remanded the issue of 
entitlement to a higher rating for the nephritis, 
hypertension, and cardiac arrhythmias condition to the RO for 
additional development.

A January 2003 RO rating decision increased the evaluation 
for the nephritis, hypertension, and cardiac arrhythmias 
condition from 30 to 60 percent.  Inasmuch as a higher 
evaluation is potentially available, and the issue of an 
increased evaluation for this condition was already in 
appellate status at the time of the January 2003 RO rating 
decision, the Board will consider entitlement to an increased 
evaluation for the nephritis, hypertension, and cardiac 
arrhythmias condition for the entire period.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran's kidney and heart condition is manifested 
primarily by heart problems manifested by exertional angina 
pectoris, an ejection fraction of 32%, creatinine of 1.0, BUN 
of 20, decreased left ventricular dysfunction, and an 
estimated workload of 2-4 METS (metabolic equivalents) 
without dyspnea, fatigue, dizziness or syncope at a workload 
of 3 METS or less.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
nephritis, hypertension, and cardiac arrhythmias are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Code 
7007, effective prior to or as of January 12, 1998, Code 
7101, effective prior to or as of January 12, 1998, 4.115, 
4.115a, Code 7502 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for an increased evaluation for the hypertension, nephritis, 
and cardiac arrhythmias condition, and that the requirements 
of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the severity of the claimed condition.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a May 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
the claim.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from March 1941 to October 
1945.

A certificate of disability for discharge dated in October 
1945 shows that the veteran was found unfit for military 
service because of nephritis.  An October 1945 RO rating 
decision granted service connection for nephritis and 
assigned a 50 percent rating under diagnostic code 7502, 
effective from October 1945.

RO rating decisions in the late 1940's and in 1950 reduced 
the evaluation for the nephritis from 50 to 30 percent, 
effective from June 1948; and from 30 to 10 percent, 
effective from April 1950.  The 10 percent rating remained 
unchanged until a September 1990 RO rating decision 
reclassified the nephritis to include hypertension and 
arrhythmias, and increased the evaluation to 30 percent, 
effective from August 1988.  The 30 percent rating remained 
unchanged until the January 2003 RO rating decision increased 
it to 60 percent, effective from December 1997.

VA medical records show that the veteran was treated and 
evaluated for kidney and heart problems from the 1990's to 
2003.  The more salient medical reports are discussed below.

The veteran underwent a VA genitourinary examination in March 
1998.  It was noted that he was 80 years of age with a 
medical history of hypertension, vertigo, benign prostatic 
hypertrophy, and a Baker's cyst.  It was noted that he had 
urinary frequency and never left his apartment.  He reported 
getting up 5-6 times per night due to urinary frequency.  He 
was mildly incontinent, 3 times per day.  He denied kidney 
stone and recurrent urinary tract infections.  His creatinine 
was 1.2.  The diagnoses were benign prostatic hypertrophy, 
vertigo, hypertension, polyps, and Baker's cyst.

A VA report shows that the veteran underwent a persantine 
thallium scan in June 1998.  The impression was normal 
myocardial perfusion study with diaphragmatic attenuation 
causing apparent decreased activity in the inferior 
myocardial wall.

The veteran underwent a VA hypertension examination in August 
2001.  It was noted that the veteran was retired.  A history 
of chronic dyspnea was noted.  He reported no history of 
myocardial infarction.  It was noted that he had been 
evaluated with myocardial perfusion imaging in 1998 that was 
normal, and an echocardiogram in 2000 reportedly suggested 
left ventricular dysfunction.  His medical history included 
benign prostatic hypertrophy, prostate cancer, Vitamin B12 
deficiency, and hypercholesterolemia.  His blood pressure was 
170/90.  His heart rate was 72 and regular.  It was noted 
that he was an elderly man in mild respiratory distress after 
walking on a flat surface, but in no distress at rest.  The 
examiner found no definite history of arrhythmia in the 
veteran's medical file.  It was noted that he had a long-
standing history of exertional dyspnea.  The examiner noted 
that cardiac disease was possible, but a history of coronary 
artery disease and arrhythmia was uncertain.  The examiner 
concluded that the veteran's functional limitation was 
primarily due to dyspnea due to lung disease or heart 
disease, but did not think that the veteran could do an 
adequate exercise stress test to evaluate for coronary 
disease.

A VA report of the veteran's treatment in November 2001 shows 
that he uses various medications, including medications for 
heart problems.  This report shows that he has a history of 
cardiac disease, depression, benign prostatic hypertrophy, 
and a distant history of nephritis.

The veteran underwent a VA heart examination in December 
2002.  He complained of constant chest pain, shortness of 
breath, and fatigue with minimal exertion.  He used a 
Nitroglycerin patch and did not use sublingual Nitroglycerin 
often.  It was noted that previous cardiac workup included an 
echocardiogram in 2000 that showed decreased left ventricular 
compliance, posterolateral and inferolateral wall 
hyperkinesis, and an ejection fraction of 32%.  He reported 
frequency of urination, hourly, especially at night.  He 
reported incontinence of urine.  He denied dysuria or 
hematuria.  His blood pressure was 110/80.  It was noted that 
he was an elderly gentleman who appeared agitated but in no 
obvious distress.  The apex of the heart was not displaced.  
The first and second heart sounds were heard with no S3 or 
S4.  There were no murmurs.  His lungs were clear to 
auscultation.  Laboratory studies revealed creatinine of 1.0 
and BUN of 20.  The assessment was exertional angina 
pectoris, no clinical evidence of biventricular failure, and 
ejection fraction of 32.  Risk factors for angina were 
hypertension and elevated cholesterol.  There was no evidence 
of renal insufficiency.

A VA report shows that the veteran underwent cardio-pulmonary 
evaluation in December 2002.  He reported occasional chest 
pains, especially if he forgot to put on a nitroglycerin 
patch, and some dyspnea on exertion.  He reported trying to 
go for walks daily.  He reported puttering around the yard 
for exercise and taking some walks.  He was found to be 
fairly stable at the time of this evaluation.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 60 percent evaluation is warranted for hypertensive heart 
disease with marked enlargement of the heart (confirmed by 
roentgenogram or an apex beat beyond the midclavicular line), 
sustained diastolic hypertension with diastolic pressure of 
120 or more (that may later have been reduced), dyspnea on 
exertion, and the preclusion of more than light manual labor.  
A 100 percent rating requires definite signs of congestive 
failure and the preclusion of more than sedentary employment.  
38 C.F.R. § 4.104, Code 7007, effective prior to January 12, 
1998.

The regulations for the evaluation of disabilities of the 
cardiovascular system were revised, effective January 12, 
1998.  62 Fed. Reg. 65207-65224 (Dec. 11, 1997).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

Hypertensive heart disease will be rated 60 percent when 
there is more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 
METs, but not greater than 5 METs, resulting in dyspnea, 
fatigue, angina, dizziness or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent; a 
100 percent rating is warranted when there is chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Code 7007, 
effective as of January 12, 1998.

In light of the ambiguity in the above regulation, and 
because interpretive doubt is to be resolved in favor of the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) held that diagnostic codes 7005 and 7007 do 
not require, in order for a claimant to receive a 60% rating 
based on "left[-]ventricular dysfunction with an ejection 
fraction of 30 to 50 percent", a separate showing of left-
ventricular dysfunction in addition to an ejection fraction 
of 30% through 50%.  Otero-Castro v. Principi, 16 Vet. App. 
375 (2002).

A 60 percent rating is warranted for hypertensive vascular 
disease (essential arterial hypertension) where the diastolic 
pressure is predominantly 130 or more and there are severe 
symptoms.  38 C.F.R. § 4.104, Code 7101, effective prior to 
January 12, 1998.

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) warrants a 60 percent rating when the 
diastolic pressure is predominantly 130 or more.  38 C.F.R. 
§ 4.104, Code 7101, effective as of January 12, 1998.

Chronic nephritis is rated as renal dysfunction.  A 
noncompensable evaluation is warranted for renal dysfunction 
with albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101.  A 
30 percent rating is warranted for renal dysfunction with 
constant or recurring albumin with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101.  A 60 percent rating is warranted for renal 
dysfunction with constant albumin or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101.  An 80 percent rating is 
warranted for renal dysfunction with persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss or limitation of exertion.  A 
100 percent rating is warranted for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more that 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular.  38 C.F.R. 
§§ 4.115a, 4.115b, Code 7502.

The overall evidence is unclear as to whether of not the 
veteran actually has a cardiac disease, but does show that he 
has various heart problems, including hypertension and left 
ventricular dysfunction.  Hence, the Board will evaluate his 
heart problems as hypertensive heart disease, as did the RO.  
The veteran is receiving a 60 percent rating for his 
nephritis, hypertension, and cardiac arrhythmias condition or 
the maximum rating for hypertension under diagnostic code 
7101.  Hence, the Board will not consider a higher rating for 
his condition under this code.  Nor does the evidence show 
that the hypertension produces functional impairment other 
than the impairment produced by his other heart problems and 
nephritis to support the assignment of a separate compensable 
evaluation for the hypertension.  

While the evidence indicates that the veteran has urinary 
frequency and incontinence, the evidence does not relate 
those symptoms to his service-connected nephritis.  The 
evidence indicates that the nephritis produces no renal 
dysfunction.  Hence, the Board will not consider entitled to 
a higher rating for the veteran's heart/kidney condition 
under diagnostic code 7502.  Separate ratings are not 
generally assigned for disabilities of the heart and any form 
of nephritis.  38 C.F.R. § 4.115.

The report of the veteran's VA heart examination in December 
2002 reveals that his kidney and heart condition is 
manifested primarily by heart problems manifested by 
exertional angina pectoris, an ejection fraction of 32%, and 
an estimated workload of 2-4 METS (metabolic equivalents).  
This report also noted that laboratory studies revealed BUN 
of 20 and creatinine of 1.0.  The medical evidence of record 
does not show that the veteran has dyspnea, fatigue, 
dizziness or syncope at a workload of 3 METS or less.  The 
veteran did not undergo an exercise stress test because the 
examiner at the December 2002 VA examination concluded such a 
test was not indicated as did the examiner at the August 2001 
VA examination who concluded that the veteran could not 
perform an exercise stress test due to his dyspnea that would 
produce adequate results to evaluate any heart disease.  The 
evidence indicates that the veteran is able to walk a little 
and do a bit of yard work that supports the estimated 
workload of 2-4 METS.  The evidence also indicates that the 
veteran is not working because he is retired, but the medical 
evidence does not show heart/hypertension/nephritis problems 
alone that are of such severity as to preclude the veteran 
from working.

In view of the above, the Board finds that the evidence does 
not support the assignment of a total rating for the 
veteran's nephritis, cardiac arrhythmias, and hypertension 
condition under diagnostic code 7007, effective prior to or 
as of January 12, 1998.  The preponderance of the evidence is 
against the claim for a rating in excess of 60 percent for 
this condition, and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the veteran's claim for an increased rating for the 
nephritis, hypertension, and cardiac arrhythmias condition 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

An increased evaluation for the nephritis, hypertension, and 
cardiac arrhythmias condition is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel. 

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


